     Case 4:18-cv-00436 Document 64 Filed on 06/25/20 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                    IN THE UNITED STATES DISTRICT COURT                June 25, 2020
                     FOR THE SOUTHERN DISTRICT 0? �EXAS             David J. Bradley, Clerk
                              HOUSTON DIVISION

PAUL R. F. SCHUMACHER,                 §
                                       §
       Plaintiff,                      §
                                       §
V.                                     §       CIVIL ACTION NO. H-18-0436
                                       §
CAPITAL ADVANCE SOLUTIONS,             §
LLC, CHARLES BETTA, and                §
DAN LOGAN,                             §
                                       §
      Defendar.ts.                     §

             ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Having reviewed de nova the Magistrate JGdge's �emorandum a�d

Recommendation dated June 8, 2020 (Docket Entry No. 63), to whic�,

no obj ect ions were fi 1 ed, the court is of t he opin ~ or1 t �1 a ::. sa i d

Memorandum and Recommendation should be adopted by this :::curt.

       It   is,     therefore,    ORDERED    that    the    Merr:orandum        a:,d

Recommendation is hereby ADOPTED by this court.             The court shal:

enter a Final Judgment by separate order.

       SIGNED at Houston, Texas, this 2s�� day cf June, 2020.




                                                 SIM .uAKE
                                     SENIOR UNITE:J Sc;:ATES CISTRICT ,�UCC::
